DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive. The applicant argues prior art Yu Ind does not disclose the claim 1 claim element “wherein the at least one radiator includes a low band dipole element having a dipole stem including a plurality of low band radiator elements, each of the plurality of low band radiator elements has a length dimension smaller than about 1/7 wavelength”. However, the specification and figures 1 and 2 depict a low band dipole constructed on a PCB comprising front side 2 arms 22 including a plurality of metal segments 40 that are spaced apart and of length 0.1 to 0.35 wavelength arranged to overlap a continuous metal strip 30 on the back side 1 arms 21 and perpendicular stem 10 including a balun to feed the dipole. Figures 4 and 9 depict the dual band or multi frequency base station antenna 70 comprise an array of these low band dipoles that aree configured to be crossed (to provide cross polarization of the signal), positioned between two high frequency arrays of dipole antenna 72 and mounted to backplane 71. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WHA YU IND (Hereafter “YU IND”) CN106450751A.
As to claim 1, YU IND teaches a telecommunications antenna (figure 9, double frequency band base station antenna array), comprising:
a plurality of unit cells each including a pair of radiators transmitting RF energy, at least one of the radiators transmits RF energy which is a multiple of another radiator such that a resonant condition may be induced into the at least one radiator upon activation of the other radiator (figures 1, 2, 4 and 9, paragraph 0026 and 0033-0036, base station antenna 70 comprising a low frequency array of crossed dipoles A configured between two high frequency array of crossed dipoles and mounted to a common reflecting plate 71; each low frequency dipole is configured to reduce the harmonic resonance and interaction with respect to the high frequency signal transmitted by the high frequency array dipole elements 72), and
wherein at least one of the radiators is segmented to avoid unwanted resonances in the at least one radiator upon activation of the other radiator (figures 1, 2 and 9, paragraphs 0011 and 0026, each low frequency antenna dipole arm configured of a dielectric arm 21 comprising a continuous metal strip 30 on one side and two or more metal segments 41 with a gap between segments positioned on the opposite side of the dipole arm configured to reduce the harmonic resonance and interaction with respect to the high frequency signal transmitted by the high frequency array elements 72),
wherein at least one radiator includes a low-band dipole element having a dipole stem including a plurality of low-band radiator elements, each of the plurality of low-band radiator elements has a length dimension smaller than about 1/7 wavelength (figure 9, paragraphs 0011, 0026 and 0032, each segment 41 (radiator element) in each arm of each low frequency dipole 21, comprises a corresponding length of 0.1 to 0.35 times the wavelength of the highest operating frequency of the high band array),
wherein at least one radiator includes a high-band dipole comprising a plurality of high-band radiator elements, each of the plurality of high-band radiator elements has a length dimension smaller than about ¼ wavelength (figure 9, paragraph 0036, each high frequency antenna element 72, physically smaller than the low frequency crossed dipoles A, comprises a crossed dipole with an arm length of < ¼ wavelength dependent on the materials used in construction),
wherein A is a wavelength of the RF energy transmitted by each of the high-band and low-band radiator elements (figure 9, paragraph 0036, the high band antenna 72 and low band  antenna 20 array elements are sized according to the wavelength of the operating frequency band).

As to claim 6 with respect to claim 1, Yu Ind teaches each of the radiator elements has a length dimension corresponding to bandwidths within a range of between about A/9 - A/16, wherein A is the wavelength of the RF energy transmitted by the radiator elements (figure 9, paragraphs 0011, 0026 and 0032, each segment 41 (radiator element) in each arm of each low frequency dipole 21, comprises a corresponding length of 0.1 to 0.35 times the wavelength of the highest operating frequency of the high band array).


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claim 2, the prior art made of record teach the low band radiator elements are separated by a dielectric gap, see Wha Yu Ind CN 106450751A or an inductive element, see ISIK et al. US 2017/0310009, but do not explicitly teach the low band radiator elements further comprises at least one coupling element disposed across the dielectric gap to capacitively couple the plurality of low band radiator element.

Allowable Subject Matter
Claims 7-11 are allowed. As to claim 7, the prior art made of record teach the at least one radiator (dipole arm) is segmented into inductively connected radiator elements to suppress a resonance response in the at least one radiator, see ISIK et al. US 2017/0310009, but do not teach the at least one radiator is segmented into capacitively connected radiator elements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLANE J JACKSON/Primary Examiner, Art Unit 2644